Citation Nr: 0604776	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-02 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing 
loss prior to December 6, 2002, evaluated as 10 percent 
disabling from August 30, 2002 and zero percent 
(noncompensably) disabling prior to that date.

2.  Entitlement to a rating in excess of 10 percent for left 
ear hearing loss on and after December 6, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision by the RO.  By that 
decision, the RO, in pertinent part, denied the veteran's 
claim for an increased (compensable) rating for left ear 
hearing loss.

This matter was previously before the Board in October 2004, 
when it was remanded for additional development.  In June 
2005, while the case was in remand status, the Appeals 
Management Center (AMC) increased the rating for the 
veteran's left ear hearing loss to 10 percent, effective from 
August 30, 2002.  The noncompensable rating for the period 
prior to August 30, 2002 was confirmed and continued, and the 
case was returned to the Board.

As outlined below, the Board has determined that the evidence 
currently of record supports the assignment of a 40 percent 
evaluation for the veteran's left ear hearing loss, effective 
from December 6, 2002.  With respect to the period prior to 
December 6, 2002, however, additional development is 
necessary.  In order to avoid further delay in the processing 
of the veteran's award for the period on and after December 
6, 2002, the Board has "split" the matter on appeal into 
two issues, as set forth above, on the title page.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  In March 2005, the veteran had level V hearing acuity in 
his right ear and level X hearing in his left ear; it is 
likely that those levels of hearing loss have been present 
since at least December 6, 2002.

2.  The veteran's non-service-connected right ear hearing 
loss is not shown to be the result of his own willful 
misconduct.


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
left ear hearing loss have been met from December 6, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 
4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased compensation for his 
service-connected left ear hearing loss.  He says that he has 
difficulty understanding conversation when competing noises 
are present, such as when two people are talking.

As noted previously, the Board's present decision is limited 
to the matter of the veteran's entitlement to a rating in 
excess of 10 percent for left ear hearing loss on and after 
December 6, 2002.  See Introduction, supra.  For the reasons 
set forth below, the matter of his entitlement to an 
increased rating prior to December 6, 2002 is being REMANDED 
for additional development.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA satisfied its duty to notify by means 
of a November 2004 letter to the veteran.  That letter 
informed the veteran of the evidence required to substantiate 
his claim, and of his and VA's respective duties for 
obtaining evidence.  The letter also requested that he submit 
any evidence in his possession that pertained to his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, that 
was not done.  Nevertheless, the Board finds that any defect 
with respect to the timing of the notice in this case has 
been corrected.  As noted above, the veteran has now been 
provided with notice that is in compliance with the content 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  He has been afforded ample opportunity to 
respond to the notice, to submit evidence and argument, and 
to otherwise participate effectively in the processing of his 
appeal.  As the purpose of the notice requirement has been 
satisfied, no further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded two VA 
examinations in connection with the current appeal, and all 
of the relevant private medical evidence that he has 
identified has been procured.  The Board acknowledges that it 
does not appear that all of the veteran's VA audiological 
reports are currently of record.  See REMAND, infra.  
However, as noted below, evaluations of hearing loss are 
determined by a "mechanical application" of the rating 
schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The current record, as it exists, contains all of 
the audiometric data necessary to support an increased 
rating, to 40 percent, for the veteran's left ear hearing 
disability for the period on and after December 6, 2002.  In 
the Board's view, to remand this portion of his appeal for 
additional audiological reports would serve only to further 
delay adjudication, with no reasonable possibility of 
additional benefit flowing to the veteran.  Accordingly, the 
Board finds that no further development action is warranted 
with respect to this particular aspect of his appeal.  
38 C.F.R. § 3.159(d) (2005).

II.  Entitlement to a Rating in Excess of 10 Percent
for Left Ear Hearing Loss on and after December 6, 2002.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2005).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann, 3 Vet. App. at 349 (indicating that evaluations 
of hearing loss are determined by a mechanical application of 
the rating schedule).

However, not all patterns of hearing loss are rated in this 
manner.  For example, where-as in the veteran's case-the 
puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more in an ear, the Roman numeral designation for 
that ear is taken from either Table VI or VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a) (2005).  
See also Id. §§ 4.85(c), 4.86(b) (indicating that alternative 
methodologies also apply when the examiner certifies that use 
of the speech discrimination test is not appropriate, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz).

Generally speaking, if impaired hearing is service connected 
in only one ear, the non-service-connected ear is assigned a 
designation of Roman numeral I for purposes of determining 
the percentage evaluation from Table VII.  However, effective 
from December 6, 2002, if an appellant has hearing impairment 
in one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (codified at 
38 C.F.R. § 3.383(a)(3)).  See also 38 C.F.R. § 3.385 (2005) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

In the present case, the record shows that the veteran most 
recently underwent VA audiometric examination in March 2005.  
At that time, testing revealed puretone thresholds of 50, 50, 
70, and 80 decibels in the veteran's right ear and 80, 90, 
105, and 105 decibels in his left ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  (The average of these 
thresholds is 63 for the right ear and 95 for the left ear.)  
Additionally, he had speech discrimination scores of 74 
percent in the right ear and 40 percent in the left.  Under 
38 C.F.R. §§ 4.85, 4.86(a), and Tables VI and VIa, these 
results correspond to level V acuity for the right ear and 
level X acuity for the left ear.

These data clearly show that the veteran's service-connected 
left ear hearing impairment is independently ratable at 10 
percent.  That is to say, assuming for a moment-for 
analytical purposes-that the veteran had normal hearing 
(i.e., level I acuity) in the non-service-connected right 
ear, he would nevertheless be entitled to a 10 percent rating 
for the left ear based on his level X hearing in that ear, as 
set out in Table VII.  Indeed, the AMC has assigned a 
10 percent rating for the service-connected left ear, 
effective from August 30, 2002.

However, the data from the March 2005 examination also show 
that the veteran has a right ear hearing impairment that 
meets the criteria of 38 C.F.R. § 3.385.  In addition, there 
is no suggestion that the impairment in that ear is the 
result of his own willful misconduct.  Accordingly, under the 
new version of 38 C.F.R. § 3.383(a)(3), effective from 
December 6, 2002, he is entitled to have his disability rated 
as though the impairment in both ears is service connected.

In this regard, the Board finds that the results of the March 
2005 examination (level V acuity for the right ear and level 
X acuity for the left) support the assignment of a 40 percent 
schedular evaluation under Table VII.  Moreover, the Board is 
satisfied that the criteria for the 40 percent rating have 
been met since December 6, 2002; the effective date of the 
amendment to § 3.383(a).  The report of a private audiometric 
examination, dated in August 2002-though inadequate for VA 
rating purposes (the report of the examination does not 
contain audiometric data for the right ear at 3000 Hertz, for 
example, and does not indicate whether the Maryland CNC test 
was used to measure speech discrimination)-suggests that the 
veteran had a very severe hearing impairment in the left ear 
as of that date, perhaps as severe as level XI.  In addition, 
when the veteran was examined by VA in June 2001, he had 
puretone thresholds of 45, 40, 55, and 65 decibels in the 
right ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and a right ear speech discrimination score of 
74 percent; results that correspond to level V hearing in 
that ear (which, notably, is the same level of auditory 
acuity he had on his March 2005 examination).  Under the 
circumstances, given that the veteran has had level V hearing 
in the right ear since at least June 2001, and has had what 
appears to be a profound loss of hearing in the left ear 
since at least August 2002, the Board is satisfied that the 
40 percent rating is in order from the effective date of the 
amended regulation.  See, e.g., 38 U.S.C.A. § 5110(g) (West 
2002) (indicating that an award based on a change in law 
cannot be made effective any earlier than the effective date 
of the change).  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 4.3 (2005).  A 
40 percent schedular rating is therefore granted for left ear 
hearing loss on and after December 6, 2002.

A schedular rating in excess of 40 percent is not warranted, 
however.  As noted previously, the evaluation of hearing loss 
is based on a "mechanical application" of the rating 
schedule.  The audiometric data relating to the period on and 
after December 6, 2002 clearly supports the assignment of a 
40 rating, and no more.  The preponderance of the evidence is 
against the assignment of a higher evaluation under the 
schedule.
 
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether this portion of the 
veteran's claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

A 40 percent rating is granted for left ear hearing loss, 
effective from December 6, 2002, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

When the veteran was examined for VA purposes in March 2005, 
the examiner reported that she had reviewed VA audiological 
reports pertaining to the veteran dated from July 1992 to 
August 2003.  It appears clear from the record that not all 
of those reports have been obtained for association with the 
claims file.  Accordingly, and because the reports could 
contain information germane to the evaluation of the 
veteran's disability for the period prior to December 6, 
2002, a remand is required.  38 C.F.R. § 19.9 (2005).

For the reasons stated, this matter is REMANDED for the 
following actions:

1.  Ensure that copies of all VA audiological 
reports pertaining to the veteran are 
associated with his claims file.

2.  Thereafter, take adjudicatory action on 
the matter of the veteran's entitlement to an 
increased rating for left ear hearing loss 
prior to December 6, 2002.  If any benefit 
sought is denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while his case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this portion of the veteran's 
appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


